Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 25-35 are pending in the current application. 
2.	This application is a CON of 15/699,176 09/08/2017 PAT 11274103, which claims benefit of 62/385,610 09/09/2016.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 25-35 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/667,235 (reference application) is withdrawn in view of the abandonment of the ‘235 application.
Claim Rejections Maintained
4.	The rejection of claims 25-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,274,103 is maintained.  Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-10 that the instant application is protected by the safe harbor provisions of 35 U.S.C. 121 and as such the rejection is improper. The instant application is not related to the application as a Divisional and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.  Applicants submitted an ADS with the September 8, 2022 reply, but it has not yet been reviewed by the Office of Patent Application Processing. As such, the most recent filing receipt is still controlling and the application is still regarded as a Continuation not a Divisional (See MPEP 503, part II). Examiners do not review ADS, consequently the examiner is unable to provide guidance on this matter. The Office of Patent Application Processing help desk can be reached at 571-272-1000. Applicants should review MPEP 211.02(a) regarding correcting a benefit claim after an application has been filed. Examiners do not review petitions to modify benefit claims. Questions about petitions to correct benefit claims should be directed to the Office of Petitions. The help desk number is 571-272-3282; see also https://www.uspto.gov/patents/apply/petitions/13-unintentionally-delayed-domestic-benefit-claims for further assistance. This application is and will be a continuation of application 15/699,176 until the Office recognizes a different benefit claim and issues a corrected filing receipt reflecting that benefit claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,274,103.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘103 patent are drawn to the compounds and pharmaceutical compositions used in the method of the instant claims.  One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘103 patent as discussed in the Remarks of April 9, 2021 (Page 9, ¶ 1).  Such a disclosure in the specification makes the method obvious over the compounds; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a Divisional and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625